Dismissed and Opinion Filed December 7, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01432-CV
                                       No. 05-15-01433-CV
                                       No. 05-15-01434-CV
                                       No. 05-15-01435-CV

                           IN RE JASON ALLAN OJENA, Relator

                    On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
       Trial Court Cause Nos. F07-58985-L, F07-59105-L, F07-73821-L, F07-59037-L

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Francis
       In this petition for writ of mandamus, relator requests that the Court order the trial court

to rule on his motion for an evidentiary hearing. By order dated December 3, 2015, the trial

court denied relator’s motion. Accordingly, the petition for writ of mandamus is now moot. See

In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) ( “A case

becomes moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (orig. proceeding)

(stating that for controversy to be justiciable, there must be a real controversy between the parties

that will be actually resolved by the judicial relief sought); Dow Chem. Co. v. Garcia, 909
S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (court will not issue mandamus if it would be

useless or unavailing).

       We dismiss the petition for want of jurisdiction.




151432F.P05                                          /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–